Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or

(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group  I, claim(s) 47-63, drawn to a membrane spanning nanopore and a biological sensor.
Group  II, claim(s) 64-67, drawn to  a method for molecular sensing .
Group III, claim 68, drawn to a method for molecular gating.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
 Groups I, II and III lack unity of invention because even though the inventions of these groups require the technical feature of  a membrane-spanning nanopore, comprising: at least one scaffold polynucleotide strand; ii. a plurality of staple polynucleotide strands; and iii. at 
Burns et al. teaches a membrane-spanning DNA nanopore, with a central hollow barrel which is open at both ends (pg 3 1st paragraph line 1).  Burns et al. also teaches that the barrel is composed of six hexagonally arranged, interconnected DNA duplexes that enclose a 2 nm-wide lumen.   The reference also teaches hydrophobic anchors that insert the negatively charged pores into the hydrophobic bilayer membrane.  The reference further teaches an open configuration of the nanopore that is formed by annealing or hybridizing the six DNA strands that comprise the barrel of the nanopore.  The reference does not teach at least one scaffold polynucleotide strand.  The reference does not teach a plurality of staple nucleotide strands.  The Burns et al. reference also does not teach a central channel with a minimum internal width of at least about 5nm.
Hernandez-Ainsa et al. teaches a double layered DNA origami structures with 44 (5 nm pore design) or 48 (14 nm pore and fluorescently labeled designs) tightly interlinked double-helical DNA domain in a square packing lattice. The reference also teaches a 7249 bases long nd paragraph lines 3-7).   
Burns et al. in view of Hernandez-Ainsa et al. describe biomimetic systems to study molecular transport in cells, with tunable structures containing a cavity used for various biomolecular analyses.  The unique advantage of the DNA nanopores stems from the accurate control over the shape of the structure at the nanometer level that is easily achieved by harnessing the programmability of DNA base-pairing interactions. This property is valuable in the design and assembly of artificial systems in which nanometer control of shape and dimensions is required (pg 6024 left col. 1st paragraph lines 15-24).  An example of nanostructures with a fundamental requirement of molecular control of shape and composition are the membrane spanning nanopores described in the application. Although these systems have been successfully utilized for label-free single-molecule sensing, control of their internal architecture and surface is necessary to increase their specificity and sensitivity to various analytes.   It would have been prima facie obvious to one of ordinary skill in the art to modify the structure of the nanopores taught by Burns et al. to include the ssdNA scaffolds and ssDNA staples taught in Hernandez-Ainsa et al. ; and achieve the predictable result of enhancing the tunability and lumen size of the nanopores .   One would have been motivated to do this because the scaffolds and staples make the structure “programmable” and allow the designer to control the folding pattern.  Therefore, the invention as set forth in claim 47 would be obvious over Burns et al in view of Hernandez-Ainsa et al., and thus does not improve on an inventive step under PCT Article 33(3).


The species are as follows: 
The membrane-spanning nanopore of claim 47, wherein the nanopore comprises at least one nucleotide sequence selected from the group consisting of: a scaffold strand nucleotide sequence comprising the DNA sequence of m13mp18 DNA (SEQ ID NO. 1); and one or more staple strand nucleotide sequences selected from the group comprising SEQ ID Nos. 2 to 218.
The membrane-spanning nanopore of claim 54, wherein the nanopore comprises at least one nucleotide sequence selected from the group consisting of: an adaptor strand nucleotide sequence selected from the group comprising SEQ ID Nos. 219 to 241; and a hydrophobically-modified nucleotide strand nucleotide sequence selected from the group comprising SEQ ID No. 242 or 243.
Examiner’s note: For the specific SEQ IDs drawn to a scaffold strand nucleotide sequence comprising the DNA sequence of m13mp18 DNA (SEQ ID NO. 1); and one or more staple strand nucleotide sequences selected will be examined in claim 58; and for the specific SEQ IDs drawn to a nanopore comprising at least one nucleotide sequence selected from the group consisting of: an adaptor strand nucleotide sequence selected from the group comprising SEQ ID Nos. 219 to 241; and a hydrophobically-modified nucleotide strand nucleotide sequence selected from the group comprising SEQ ID No. 242 or 243 will be examined in claim 59.


Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  Claim(s) 47-62.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 

 Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC B DARRINGTON whose telephone number is (571)272-0190.  The examiner can normally be reached on Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on  571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC B DARRINGTON/             Examiner, Art Unit 1634                                                                                                                                                                                           




/DAVE T NGUYEN/Supervisory Patent Examiner, Art Unit 1634